Entered: February 20th, 2019
                               Case 18-10761    Doc 170     Filed 02/20/19     Page 1 of 8
Signed: February 19th, 2019




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                                 at Greenbelt

                   In re:                         *
                   Alex Christopher Isherwood, and*   Case No. 18-10761-LSS
                   Patrice E. Lewis               *   Chapter 11
                           Debtors.               *
                                                  *
                                            MEMORANDUM OPINION

                   Debtors object to the proofs of claims filed by Synchrony Bank and Bank of America,

         N.A. (the “Second Claims Objections”).1 Debtors assert that Synchrony Bank and Bank of

         America, N.A. (“Bank of America”) failed to adequately respond to Debtors’ request for

         additional information made pursuant to Fed. R. Bankr. P. 3001(c)(3)(B). Based thereon,

         Debtors seek disallowance of Synchrony Bank’s and Bank of America’s claims. The Court finds

         and concludes that the Second Claims Objections should be overrulled.

                   This Court has jurisdiction to hear this matter, pursuant to 28 U.S.C. § 157 and 28 U.S.C.

         § 1334. This is a core proceeding, pursuant to 28 U.S.C. § 157(b)(2). Venue is proper in this

         district pursuant to 28 U.S.C. § 1409(a). The following constitutes the Court's Findings of Fact


         1
           Objection to Claim No. 20 [Dkt. No. 119], Objection to Claim No. 21 [Dkt. No. 120],
         Objection to Claim No. 22 [Dkt. No. 121], Objection to Claim No. 24 [Dkt. No. 123], Objection
         to Claim No. 25 [Dkt. No. 124], Objection to Claim No. 26 [Dkt. No. 125], Objection to Claim
         No. 27 [Dkt. No. 126], Objection to Claim No. 28 [Dkt. No. 127], and Amended Objection to
         Claim No. 23 [Dkt. No. 129].
                  Case 18-10761     Doc 170     Filed 02/20/19     Page 2 of 8



and Conclusions of Law in accordance with Federal Rule of Civil Procedure 52, made applicable

to this contested matter by Rules 7052 and 9014(c) of the Federal Rules of Bankruptcy

Procedure. To the extent appropriate, the following findings of fact shall be deemed conclusions

of law and vice versa.

                                          Background

       Debtors filed a voluntary Chapter 11 petition on January 18, 2018. Between the dates of

May 23, 2018 and May 25, 2018, PRA Receivables Management, LLC filed five proofs of

claims on behalf of Synchrony Bank based on credit card debt totaling $17,576.01 (the

“Synchrony Claims”). See Claim Nos. 20-24. On May 29, 2018, Bank of America filed four

proofs of claims based on credit card debt totaling $56,883.32 (the “Bank of America Claims”).

See Claim Nos. 25-28.

       On June 28, 2018, Debtors filed a series of claims objections (the “First Claims

Objections”), including objections to the Synchrony Claims and the Bank of America Claims

(collectively, the “Claims”). See Objections to Claims, Dkt. Nos. 46 and 48-55. Debtors’ argued

the Claims were not entitled to prima facie validity because Synchrony Bank and Bank of

America (collectively, the “Banks”) failed to include a copy of the writing underlying the Claims

as required by Fed. R. Bankr. P. 3001(c). See id. On August 9, 2018, the Court entered orders

overruling all First Claims Objections directed at the Claims. See Orders Overruling Objections

to Claims, Dkt. Nos. 78-81 and 83-87. Citing Rule 3001(c)(3) for the Federal Rules of

Bankruptcy Procedure, the Court concluded that the Banks were not obliged to attach a copy of

the underlying writing to the Claim because the Claims are based on open-end or revolving

consumer credit agreements. See id. Thus, the Court held that the Claims were entitled to prima

facie validity. See id.



                                                2
                 Case 18-10761        Doc 170      Filed 02/20/19      Page 3 of 8



       By letters dated September 19, 2018, Debtors’ counsel requested that the Banks deliver to

Debtors’ counsel a copy of the writing on which each of the Claims is based (the “Document

Requests”). Debtors’ counsel further requested a multitude of other documents ranging from

copies of all monthly statements to copies of all notices of transfer of the account.

       On October 19, 2018, Debtors filed the Second Claims Objections, wherein Debtors

assert that the Banks violated Fed. R. Bankr. P. 3001(c)(1), (c)(3)(A), and (c)(3)(B). Based

thereon, Debtors assert that the Claims are not entitled to prima facie validity. Debtors further

argue that the Banks failed to attach documentation to the Claims showing the Banks’

entitlement to file a proof of claim and that “[i]t is believed that the account at issue is not owned

by” those creditors. Neither of the Banks filed a response to the Second Claims Objections.

However, Bank of America amended each of the its claims to add an account balance statement.

       On January 8, 2019, the Court held a hearing on the Second Claim Objections. Neither

of the Banks appeared at the hearing. Debtors’ counsel represented that neither of the Banks

responded to the Document Requests. Counsel’s representation made as an officer of the Court

and regarding a matter about which he had first person knowledge was reliable. See generally

Coffeyville Resources Refining & Mktg. v. Liberty Surplus Ins. Corp., 08-1204-WEB, 2009 WL

950811, at *3 (D. Kan. Apr. 7, 2009) (“Absent evidence to the contrary, the court accepts

counsel's representation and signature as an officer of the court.”); Viet Huynh v. State Farm Fire

and Cas. Co., 3:13-CV-325-TAV-CCS, 2014 WL 1092201, at *3 (E.D. Tenn. Mar. 14, 2014)

(relying on uncontroverted representations of counsel). As no contrary evidence was presented,

the Court finds that neither of the Banks responded to the Document Requests. Debtor presented

no other evidence at the hearing.




                                                  3
                 Case 18-10761        Doc 170      Filed 02/20/19      Page 4 of 8



                                             Discussion

A.     Procedural Requirements for Completing a Proof of Claim.

       Rule 30012 sets forth procedural requirements regarding the form and content of proofs

of claims. Debtors argue that the Banks violated Rule 3001(c)(1), (c)(3)(A), and (c)(3)(B).

       i.      Rule 3001(c)(1).

       Rule 3001(c)(1) provides that a creditor filing a claim based on a writing, other than an

open-end or revolving consumer credit agreement, must attach a copy of the writing, or, [i]f the

writing has been lost or destroyed, a statement of the circumstances of the loss or destruction.”

By its clear terms, that provision does not apply to claims based on a written open-end or

revolving consumer credit agreement.3 See Fed. R. Bankr. P. 3001(c)(1) & (3). A credit card

claim is the quintessential claim based on an open-end or revolving consumer credit agreement.

See e.g., In re Richardson, 557 B.R. 686, 690 (Bankr. E.D. Ark. 2016) (“In short, a credit card

claim is a species of an obligation arising under an open-end or revolving consumer credit

agreement that is based on a writing but excepted from the requirement that the writing be

submitted with the proof of claim.”). As the Claims are based on credit card debt, Rule

3001(c)(1) does not apply.




2
  Unless stated otherwise, all references to a code section refer to that code section in Title 11 of
the United States Code, commonly referred to as the Bankruptcy Code, and all references to a
rule refer to that rule number in the Federal Rules of Bankruptcy Procedure.
3
  The Advisory Committee for the 2012 amendment to Rule 3001 reiterated this point explicitly
in their committee note, saying “[t]o the extent that paragraph (3) applies to a claim, paragraph
(1) of subdivision (c) is not applicable.” 2012 Advisory Committee Note to Fed. R. Bankr. P.
3001.
                                                  4
                 Case 18-10761        Doc 170     Filed 02/20/19     Page 5 of 8



       ii.     Rule 3001(c)(3)(A).

       Rule 3001(c)(3)(A) provides that a creditor filing a claim based on a written open-end or

revolving consumer credit agreement must attach a statement containing the following

information:

       (i) the name of the entity from whom the creditor purchased the account;
       (ii) the name of the entity to whom the debt was owed at the time of an account
       holder's last transaction on the account;
       (iii) the date of an account holder's last transaction;
       (iv) the date of the last payment on the account; and
       (v) the date on which the account was charged to profit and loss.

Fed. R. Bankr. P. 3001(c)(3)(A). To each of the Synchrony Claims, Synchrony Bank attached

document titled “Bankruptcy Rule 3001(c)(3)(A) Statement,” which contains all the required

information. Attached to each of the Bank of America Claims is a document titled “Statement of

Accounts,” which contains all the required information. Accordingly, the Claims satisfy the

requirements of Rule 3001(c)(3)(A).

       iii.    Rule 3001(c)(3)(B).

         Rule 3001(c)(3)(B) applies to claims based on written open-end or revolving consumer

credit agreements. It provides that, within 30 days of a debtor’s written request, the creditor

must provide the debtor with “a copy of the writing specified in [Rule 3001(c)(1)].” As stated

above, the writing specified in Rule 3001(c)(1) is the writing on which the claim is based, which,

in the context of Rule 3001(c)(3)(B), would be the underlying open-end or revolving consumer

credit agreement.4 Here, Debtors sent the Document Requests, which triggered the Banks’



4
  The Court notes that Rule 3001(c)(1) also provides that if the underlying writing has been lost
or destroyed, the claimant must provide a “statement of the circumstances of the loss or
destruction.” It is likely that, circumstances permitting, such a statement would satisfy the
requirements of Rule 3001(c)(3)(B). However, the Court need not decide this issue here because
neither Synchrony Bank nor Bank of America provided such a statement in response to the
Document Requests.
                                                 5
                  Case 18-10761        Doc 170     Filed 02/20/19      Page 6 of 8



obligations under Rule 3001(c)(3)(B). The Banks did not fulfill their obligations by delivering

the required information. Accordingly, the Banks violated Rule 3001(c)(3)(B).

B.     Prima Facie Validity.

       Debtors argue that the Claims are not entitled to prima facie validity. Whether a claim is

entitled to prima facie validity is governed by Rule 3001(f), which provide that a “proof of claim

executed and filed in accordance with these rules shall constitute prima facie evidence of the

validity and amount of the claim.” Fed. R. Bankr. P. 3001(f). Here, Rule 3001(c)(3)(B) is the

only provision of the Bankruptcy Rules that Debtors have shown that the Banks violated.

However, Rule 3001(c)(3)(B) does not govern the execution or filing of a proof of claim.

Instead, it governs the exchange of information between the creditor and the debtor. As such, a

violation of Rule 3001(c)(3)(B) is not relevant to the question of whether a proof of claim is

entitled to prima facie validity under Rule 3001(f). See 2012 Advisory Committee Note to Fed.

R. Bankr. P. 3001 (“A proof of claim executed and filed in accordance with [subparagraph

(c)(3)(A)], as well as the applicable provisions of subdivisions (a), (b), (c)(2), and (e), constitutes

prima facie evidence of the validity and amount of the claim under subdivision (f).”).

        Upon reviewing the Claims, the Court finds and concludes that the Claims were

executed and filed in accordance with the rules governing proofs of claims. Accordingly, the

Court finds and concludes that the Claims are entitled to prima facie validity.

C.     Allowability of Claims.

       Whether a claim is allowable is governed by Section 502(a), which provides that a “claim

or interest, proof of which is filed under section 501 . . ., is deemed allowed, unless a party in

interest . . . objects.” 11 U.S.C. §502(a). If an objection to a proof of claim is made, the court

will allow such claim except to the extent it is disallowable under one of the nine enumerated



                                                   6
                  Case 18-10761       Doc 170      Filed 02/20/19      Page 7 of 8



grounds of §502(b). See §502(b)(1)-(9). Even a claim that is not entitled to prima facie validity

under Rule 3001(f), remains an allowed except to the extent it is disallowable under one of the

grounds enumerated in § 502(b). In re Heath, 331 B.R. 424, 435 (9th Cir. BAP 2005)

(“Noncompliance with Rule 3001(c) is not one of the statutory grounds for disallowance [under

Section 502].”); See also In re Falwell, 434 B.R. 779, 784 (Bankr. W.D. Va. 2009).

       Here, Debtors assert that “[i]t is believed that the account at issue is not owned by” the

Banks. If proven true, the Claims would be disallowable under § 502(b)(1) as unenforceable.

However, Debtors presented no evidence relevant to the true ownership of the Claims. As the

Claims are entitled to prima facie validity, Debtors failed to satisfy their burden of producing

evidence to support their objection. See In re Gates, 214 B.R. 467, 472 (Bankr. D. Md. 1997)

(“[A] properly executed proof of claim is sufficient to shift the burden of producing evidence and

to entitle the claimant to a share in the distribution of the bankrupt’s estate unless an objector

comes forward with evidence contradicting the claim.” (quoting Superior Metal Moulding

Company, Inc. v. Shipp, (In re Friedman), 436 F. Supp. 234, 237 (D. Md. 1977))).

       Finally, to the extent Debtors argue that the Claims should be disallowed based on the

Banks’ violation of Rule 3001(c)(3)(B), the Court disagrees. Rule 3001(c)(2)(D) addresses the

imposition of sanctions based on the failure to provide information. It provides:

       If the holder of a claim fails to provide any information required by this
       subdivision (c), the court may, after notice and hearing, take either or both of the
       following actions:

               (i) preclude the holder from presenting the omitted information, in any
               form, as evidence in any contested matter or adversary proceeding in the
               case, unless the court determines that the failure was substantially justified
               or is harmless; or

               (ii) award other appropriate relief, including reasonable expenses and
               attorney's fees caused by the failure.



                                                  7
                   Case 18-10761     Doc 170     Filed 02/20/19     Page 8 of 8



The imposition of sanctions under Rule 3001(c)(2)(D) is permissive and entirely within the

Court’s discretion. See In re Thomas, 592 B.R. 99, 111 (Bankr. W.D. Va. 2018); In re Goeller,

Case No. 12-17123-RGM, 2013 WL 3064594, at *2 (Bankr. E.D. Va. June 19, 2013). Notably,

[d]isallowing the proof of claim is not the mandated sanction or remedy.” Goeller, 2013 WL

3064594, at *2. See also Collier on Bankruptcy, Sixteenth Edition, ¶ 3001.01[3] (“If a claimant

fails to comply with a Rule 3001(c)(3)(B) request at all, or fails to comply in a timely manner,

the remedy is sanctions, not disallowance of the claim.”).

        Here, the only relief Debtors request is disallowance of the Claims. The Court finds and

concludes that disallowance is not an appropriate remedy in this case. The Court will not

prognosticate on what remedies may have been appropriate, if such a request had been made.

The Court will note, however, that even if it had precluded the Banks from presenting the

underlying writings at the hearing, the outcome would have been the same. Debtors presented

no evidence to support their objections and, as such, the prima facie validity afforded those

claims under Rule 3001(f) was not rebutted.

                                           Conclusion

        The Court will enter orders commensurate with this memorandum opinion.

cc: All parties.
                                          End of Order




                                                 8
